Order entered November 5, 2012




                                        In The




                                  No. 05-12-01446-CV

             IN RE: CHAPMAN HEXT & CO., P.C., GREGORY W. HEXT,
                 CH WEALTH MANAGEMENT, LLC, WHITE ROCK
              ADVISORS, LLC, AND CHARLES E. CHAPMAN, Relators

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 12-01326

                                       ORDER

       The Court has before it real parties m lnterest’s November 1, 2012 unopposed first

motion for extension of time to file response to petition for writ of mandamus. The Court

GRANTS the motion and ORDERS real parties in             file their response by November

15, 2012.




                                                           JUSTICE